 

FILED

UNITED STATES DISTRICT COURT June 27, 2019
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA

 

 

 

UNITED STATES OF AMERICA, Case No. 2:18-po-00262-CKD
Plaintiff,

V. ORDER FOR RELEASE OF
PERSON IN CUSTODY
RICHARD B. WILSON,

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release RICHARD B. WILSON ,

Case No. _2:18-po-00262-CKD Charge 38 CFR 1.218(b)(18) , from custody for the
following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

 

X  (Other):_TIME SERVED

Issued at Sacramento, California on a 27,2019 at o ‘7, / pr .
By: (& an

—

Magistrate Judge Carolyn K. Délaney
